 74DECISIONS OF NATIONAL LABORRELATIONS BOARDthe cutter grinders and the tool crib grinders, as well as the tool cribattendants,4 are under the immediate supervision of a single foreman,and under the general supervision of the methods engineer and hisassistant,who have charge of the toolroom and the Employer'smethods department..Under all the circumstances, and particularly in view of the presentwork location of the tool crib grinders and their community ofinterest with the cutter grinders and the other toolroomemployees,we believe that the tool crib grinders may, if they so desire, be repre-sented in a unit with the toolroom employees.However, as they havebeen represented by the Intervenor for a number ofyears in itsproduction unit, we shall afford the tool crib grinders an opportunityto express, in the election herein directed, whether they desire tocontinue to be represented by the Intervenor in the production unitor wish to be represented in a unit with the toolroom employees .6We shall direct an election among all the Employer's tool cribgrinders at its Toledo, Ohio, plant, excluding all other employeesand all supervisors as defined in the Act.If a majority of these employees vote for the Petitioner, they willbe taken to have indicated their desire to be included in the toolroomunit now represented by the Petitioner, and the Regional Directorconducting the election herein, is instructedto issue acertificate ofresults of election to that effect.If the majority of these employeesvote for the Intervenor, they will be taken to have indicated theirdesire to continue to be represented in the production unit nowrepresented by the Intervenor, and the Regional Directorwill issuea certificate of results of election to such effect.[Text of Direction of Election omitted from publication in thisvolume.]4 Although the tool crib attendants thus sharecommon supervision with some of thetoolroom employees, they hand out tools and othermaterialsonly to theproduction andmaintenance employees.There is a separate tool cribthat serves the toolroom,with itsown attendant.A General ElectricCo., 97 NLRB 1246.BRIGGS MANUFACTURING COMPANYandGARRARD C. REED,AN INDI-VIDUAL,PETITIONERandUNITED PLANTGUARD WORKERS OF AMER-ICA, LooAL114.Case No.7RD-1925.October 22,195°Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Emil C. Farkas,hearing101 NLRB No. 18. BRIGGS MANUFACTURING COMPANY75officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The Petitioneris anemployee of the Employer.The Union, alabor organization, is the currently reorganized bargainingrepresent-ative of the employees involved in this proceeding.,,3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act for the followingreasons :The Petitioner asserts that the fire inspectors 2 employed at theEmployer's Detroit, Michigan, plants are not "guards" within themeaning of Section 9 (b) (3) of the Act, and that the current contractbetween the Employer and the Union, covering both guards and fireinspectors in a single unit, cannot therefore serve as a bar to thedecertification petition herein.On the other hand, the Employer andthe Union assert that the fire inspectors are "guards" within thestatutory definition, and that their current contract bars any electionat this time.The record discloses that the Employer's Detroit plants employapproximately 175 guards and 9 hourly paid fire inspectors. The fireinspectors, for whom the Petitioner seeks decertification, work fulltime on the detection and prevention of fires.Most of their day isspent checking fire extinguishers, hoses, and automatic sprinklingdevices.In the course of their tours the fire inspectors note all firehazards and correct them themselves or report them to a plantforemanor to the assistant director of fire prevention, their immediate super-visor.Further, it appears that it takes about 6 months to train a fireinspector, and there is little or no interchange between the fire inspec-tors and plant guards. The fire inspectors and plant guards each con-stitute a separate department with separate departmental heads.Fire inspectors wear badges but are not uniformed.They haveauthority to suggest that hazardous operations be suspended untilnecessary fire precautions can be taken, but they report matters ofdiscipline to the appropriate departmental supervisor.At the end ofeach day the fire inspectors prepare a report on their day's work for theassistant director of fire inspection.1On August 18, 1952, more than 3 months after the conclusion of the hearing herein,International Union, United Automobile,Aircraft&Agricultural Implement Workers ofAmerica, CIO,moved to intervene on the grounds that the Board's ruling on the currentcontract between the Employer and the Union might adversely affect most of the existingcontracts in the automobile industry.That motion is hereby denied as untimely.2 The terms"fire marshal"and "fire inspector"were used interchangeably during thecourse of the hearing. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the other hand, the Employer's plant guards, who are uniformed,patrol the plants to enforce plantrules.When the plants are in opera-tion the guards are stationed at the plant gates to check employeesand equipment.When the production operations are shut down, theguards spend most of their time patroling.Although they occasionallyreport fire hazards through the plant protection department, theguards do not have the technical training necessary to carry out theduties of the fire inspectors.As itis clearfrom the record that the Employer's fire inspectorswork exclusively on fire detection and prevention, we find, as we havein a number of recent cases, that they are not "guards" within themeaning of the Act 3 It follows therefore that the bargaining unitcovered by the current contract is inappropriate.4However, in theunusual circumstances of this case that fact alone is nota sufficientbasis for finding the existence of a question concerning representation.In ourview the Union has taken the position that it does not seekto represent employees who are not guards within the meaning of theAct.This position, which the Union has uniformly adhered to inBoard proceedings, is understandable,becauseSection 9 (b) (3) of theAct provides that no labor organization can be certified as the bar-gaining agent for "guards" if it admits to membership employees whoare not "guards."As we have determined here that the Employ-er's fire inspectors are not "guards," we construe the Union's positionas a waiver of its claim to depresent only the employees involved in thisproceeding.Under these circumstances, we conclude that there is notnow before the Board any question concerning the representation ofthe Employer's fire inspectors, and we shall thereforedismissthe peti-tion herein.OrderITISHEREBY ORDEREDthat the instant petition be, and it hereby is,dismissed.3 LockheedAircraftCorporation,GeorgiaDivision,100 NLRB No.147;HawthorneSchool of Aeronautics,98 NLRB 1098 ;West Virginia Pulp & Paper Company,96 NLRB871;ArgonneNational Laboratories,S9 NLRB 1236.4In 1948 the Union wascertifiedin Case No.7-RC-229 as the bargaining representativefor the employees in the unit covered by the current contract.However,that unit wasestablished pursuant to a stipulation betweenthe Unionand the Employer,and withouta Board hearingAs we havefound from the testimony taken at the bearing herein thatfire inspectors or fire marshals are not "guards"within themeaning ofthe Act, theBoard, on its own motion,willamend its certificationin Case No. 7-RC-229 to excludethem from the bargaining unit.